DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142).  This rejection was applied to claims 1-3, 6-12, 14-16, 18 and 19 in Paragraphs 5-11 of the Non-Final Rejection mailed 06/24/20 and then to claims 1-3, 6-12, 14-16, 18, 19, 22 and 23 in Paragraph 5 of the Office action mailed 05/10/21. The rejection was maintained for claims 1-3, 6-12, and 14-16 in Paragraph 9 of the in Paragraph 9 of the Non-Final Rejection mailed 11/26/22.  The rejection is maintained for claims 1-3, 6-12, 14-16 and has been reinstated for claims 18 and 19 in response to Applicant’s amending of claim 18 with respect to the crucibles.  See Response to Arguments below. 
Regarding claims 18 and 19 – Applicant has amended claim 18 to recite “a carousel with a plurality of circular crucible receiving apertures having one of two different diameters for receiving a plurality of crucibles positioned in said apertures of said carousel”.  The Examiner submits amended claim 18 as now written does not positively recite the crucible elements.  Therefore, claim 18 is again rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) for the reasons set forth in Paragraphs 5-11 of the Non-Final Rejection mailed 06/24/20.  See also Paragraphs 8-11 (“Response to Arguments”) and Paragraph 12 (“Allowable Subject Matter”) of the Final Rejection mailed 05/10/21; as well as Paragraphs 12-16 (“Response to Arguments”) and Paragraph 17 (“Allowable Subject Matter”) of the Non-Final Rejection mailed 11/26/21.

Claims 4, 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Clements et al. (US 6,015,532).  This rejection was applied to claims 4, 5, 13 and 20 in Paragraph 12 of the Office action mailed 06/24/20 and maintained for claims 4, 5, and 13 in Paragraph 6 of the Office action mailed 05/10/21. The rejection remains in effect for claims 4, 5, and 13, and has been reinstated for claim 20 based on Applicant’s amending of claim 18.  See Paragraph 5 above and Response to Arguments below.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Reichelt (US 3,491,992).  This rejection was applied in Paragraph 13 of the Non-Final Rejection mailed 06/24/20 and then maintained in Paragraph 7 of the Final Rejection mailed 05/10/21 and Paragraph 11 of the Non-Final Rejection mailed 11/26/21. The rejection remains in effect. Please see Response to Arguments below.

Response to Arguments
Applicant’s arguments, filed 02/28/22, with respect to the rejection of claims 1-20, 22 and 23 under 35 U.S.C. 112 as set forth in Paragraph 15 of the Non-Final Rejection mailed 11/26/21 have been fully considered and are persuasive. Applicant has argued that in claim 1 the thermogravimetric analyzer is recited only in the preamble and not positively recited in the claim body so the claim is definite. Applicant has also amended claim 12 to recite “A furnace” instead of “An analytical furnace” in the preamble and then argued that amended claim 12 is also definite since the analyzer is no longer positively recited.  See page 6 of Applicant’s Remarks. The Examiner agrees, therefore the rejections of claims 1 and 12 have been withdrawn.  Applicant amended claim 18 to include an electronic balance coupled to a computer for weighing the crucibles during the cycle of operation. The Examiner submits this is sufficient to overcome the previous rejection. 

Applicant’s arguments, filed 02/28/22, with respect to the rejection of claims 1-3, 6-12, 14-16, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) under have been fully considered but they are not persuasive.  The Examiner first again notes that claims 1, 12 and 18 do not recite the crucible.  Therefore any limitations directed to the access port that are related to – or dependent upon - the crucible have not been given patentable weight. This is mostly relevant to claim 18 which recites “the access port has an opening smaller than an open mouth of the crucibles”.  Claims 1 and 12 recite “wherein the access  port has an opening smaller than an open mouth of the crucibles”. 
Applicant has argued that the Examiner is suggesting that one of ordinary skill in the art would have made the access port of Las Navas Garcia smaller.  See page 7, lines 12-26, and page 8, lines 1-10 of Applicant’s Remarks. The Examiner respectfully disagrees and submits that this is not what the Examiner is suggesting. The Examiner submits the comments directed to a smaller access port in Paragraph 15 of the Non-Final Rejection were made in response to Applicant’s arguments. The Examiner further directs Applicant to Paragraph 14 of the Non-Final Rejection mailed 11/26/27.  In Paragraph 14 of the Non-Final Rejection mailed 11/26/27, the Examiner agreed that Garcia does not appear to disclose an access port has an opening that is smaller than the apertures in the carousel that receive the crucibles. The Examiner took the position that the difference between the access port and carousel openings of the prior art and the access port and carousel openings of the claimed device is one of relative dimensions.  The Examiner then noted that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and that the claimed device would not perform differently than the prior art.  See again MPEP 2144.04, Section IV, A.  The Examiner again notes that this is not an argument that it would have been obvious to one of ordinary skill in the art to make the access port of Las Navas Garcia smaller. The Examiner is submitting that the access port of Las Navas Garcia has the same relative dimensions as the access port of the claimed device and that the access port of the claimed device would not perform the functions of the access port differently than the device of Las Navas Garcia. 
Applicant argued that making the access port opening smaller precludes the function of loading the crucible and therefore the device of Las Navas Garcia would perform differently than intended and lose advantage or be in inoperable.  The Examiner again is not arguing that it would have been obvious to one of ordinary skill in the art to provide a smaller access port.  The Examiner is stating the access port of Las Navas Garcia has the same relative dimensions as the claimed access port and is used to allow the same functions as the claimed device.  Mainly the functions of inspection of the crucibles or adding material to the crucibles – but the access port of Las Navas Garcia is also used to perform the additional function of allowing loading the crucibles into the furnace via the robot arm. The Examiner submits that the access port of Las Navas Garcia would allow for all three functions and that no functionality is lost since the Examiner is not arguing for a smaller hole.  Given that the access port of Las Navas Garcia would allow for all three functions, the access port of Las Navas Garcia fully encompasses the functions of the claimed access port and the claimed device is not patentably distinct from the prior art.  To use the language argued by Applicant and in the case law, the access port and device of the instant claims  “would not perform differently than the prior art device”.  Therefore the instant claims remain rejected under Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142).

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 22 and 23 positively recite the crucibles and recite an access port having an opening smaller than an open mouth of the crucibles but are dependent upon rejected independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 03, 2022

/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798